             Case 1:20-cv-06543-JGK Document 17 Filed 12/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EVELINA CALCANO, ON BEHALF OF                        Case No. 1:20-cv-6543-JGK
HERSELF AND ALL OTHERS SIMILARLY
SITUATED,
                                                     RULE 26(f) REPORT AND
                                   Plaintiff,        DISCOVERY PLAN
        v.

KIRKLAND'S STORES, INC.,

                                Defendant.

        Pursuant to Your Honor’s Individual Rules and Rule 26(f) of the Federal Rules of Civil

Procedure, the parties conferred pursuant to Rule 26(f) and discussed, among other topics, the

topics set forth below. Jeffrey Gottlieb of Gottlieb & Associates participated for Plaintiff Evelina

Calcano, and Jamie Haar of Ogletree, Deakins, Nash, Smoak & Stewart, P.C. participated for

Kirkland's Stores, Inc., (“Defendant”).

Rule 26(f)(3) Topics:

A.      The timing of discovery:

        The Parties have conferred and propose the following discovery schedule.

 Date                   Activity

 December 15, 2020      The parties shall exchange disclosures required by FED. R. CIV. P. 26.

 December 23, 2020      Deadline to serve initial interrogatories and document requests.

 December 23, 2020      Deadline to amend pleadings.

 January 15, 2021       Deadline to serve requests for admission.

 April 15, 2021         Completion of fact all discovery.

 June 23, 2021          Expert disclosures on a matter that a party bears the burden of proof on,
                        if any, must be made.

Dispositive motions, if any, must be submitted by May 14, 2021. A joint pre-
trial Order is due June 4, 2021, or 21 days after the decision on any
dispositive motions. Parties should be ready for trial within 48 hours notice
14 days after the submission of the pre-trial Order.
            Case 1:20-cv-06543-JGK Document 17 Filed 12/04/20 Page 2 of 3




 July 7, 2021             Rebuttal expert disclosures, if any, must be made.

 July 21, 2021            Completion of expert discovery.



       B.        The topics of discovery: Discovery will be sought regarding Defendant’s website

accessibility. Discovery will also be sought regarding Plaintiff’s disability and his alleged attempts

to utilize and/or purchase products from the Defendant’s Website.

       C.        The Parties discussed disclosure and/or discovery of electronically stored

information and will continue to meet and confer regarding the form in which such discovery

should be produced.

       D.        The Parties do not anticipate any disputes about claims of privilege or protection at

this time. The Parties plan to enter into separate stipulations concerning confidentiality and the

claw-back of privileged communications which they shall attempt to negotiate and submit to the

Court for its approval.

       E.        The Parties do not anticipate any changes in the limitations on discovery imposed

under the Federal Rules of Civil Procedure.

       F.        A this time, there are no other orders that the Court should issue under Rule 26(c)

or Rule 16(b) and (c).

       G.        The Parties agree that service of documents by email is effective service and is

complete upon emailing.

       H.        The Parties have conferred and their present best estimate of the length of the trial

is 2-3 days.

                                                   SO ORDERED.
                                                                                  /s/ John G. Koeltl
 Dated: December 2, 2020                           New York, New York                John G. Koeltl
                                                   December 3, 2020                     U.S.D.J.
        Case 1:20-cv-06543-JGK Document 17 Filed 12/04/20 Page 3 of 3




GOTTLIEB & ASSOCIATES                  OGLETREE, DEAKINS, NASH, SMOAK &
                                       STEWART, P.C.

/s/Jeffrey M. Gottlieb, Esq.           _/s/Jamie Haar____
Jeffrey M. Gottlieb, Esq.              Jamie Haar, Esq.

150 E. 18th Street, Suite PHR          599 Lexington Ave, 17th Floor
New York, New York 10003               New York, NY 10022
Email: nyjg@aol.com                    Email: Jamie.Haar@ogletree.Com
Attorneys for Plaintiff                Attorneys for Defendant
